Citation Nr: 0515830	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-07 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a fungus 
of the ear, or otitis externa, including Meniere's disease 
with vertigo, tinnitus and hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from September 1945 to September 1949. 
This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2001 rating decision by 
the St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") denying service 
connection for the above claim.  The veteran filed a Notice 
of Disagreement ("NOD") in a letter dated May 2001 asking 
the RO to investigate further and obtain further VA records.  
In July 2002, he requested a de novo review of his claim by 
the regional office.  In December 2002, the Decision Review 
Officer ("DRO") reviewed the claim de novo and denied the 
claim.  A statement of the case ("SOC") was issued in 
January 2003.  A substantive appeal ("Form 9") was filed in 
January 2003.  On November 13, 2003, evidence and testimony 
was presented at an informal hearing at the VA Service 
Center, St. Petersburg, FL, before a Decision Review Officer; 
however, the transcript has since been lost and is not 
available for review by the Board.  The veteran was offered 
another opportunity to testify; however, he declined to do 
so.  A Supplemental Statement of the Case ("SSOC") was 
issued in January 2005.

Pursuant to a May 2005 motion and the Board's granting 
thereof in May 2005, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.      The veteran has been notified of the evidence and 
information required to substantiate his claims, and all 
identified evidence relevant to the claims addressed in this 
decision has been obtained.

2.     There is no competent evidence showing the veteran had 
fungus of the ear, or otitis externa, including Meniere's 
disease with vertigo, tinnitus and hearing loss, during 
service, and there is no medical evidence linking these 
conditions to his military service.


CONCLUSION OF LAW

The veteran did not incur residuals of a fungus of the ear, 
or otitis externa, including Meniere's disease with vertigo, 
tinnitus and hearing loss as a result of his military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested service connection for conditions of 
the ear, stating that he had a fungus condition of the right 
ear while serving in Tienstin, China and subsequently 
developed secondary conditions of Meniere's disease with 
vertigo, tinnitus and hearing loss due to the fungus.  The 
Board has reviewed all the evidence in the veteran's claims 
folder, which includes, but is not limited to: service 
records; service medical records; private medical records; 
his contentions; informal conference notes from November 
2003; and VAMC Gainesville treatment records dated 2001-2003.    

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran's claim that he should be service connected for 
this condition must be supported with a proper nexus to his 
military service from September 1945 to September 1949.  
Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's claimed conditions were first 
manifested in service and/or is alternatively related to an 
event(s) in service.  The Board concludes that they were not. 

Although the record contains a statement by the veteran that 
he was treated for a fungus in his right on several occasions 
in Tienstin, China, no competent evidence of record confirms 
this.  The RO requested the veteran's unit records in 
Tienstin, China in 2003 from the National Personnel Records 
Center; however, the reply received stated that the 
information "was not a matter of record."  The veteran 
states that he cannot list any witnesses or "buddies" to 
confirm his treatment and that "everything is from memory."  

Neither the veteran's enlistment examination nor his 
separation examination indicates any hearing or ear 
abnormalities.  In fact, none of the veteran's service 
medical records shows any indication of treatment for any 
fungus or other condition of the ear.  The veteran's 
September 1949 final medical exam before his release from 
active duty shows a normal 15/15 on his "whisper hearing 
test."  Documented conditions for which the veteran was 
treated during service, however, are noted.  For example, 
tonsillitis treatment he received in December 1946 is noted 
in the "Remarks, Summary of Pertinent and Interval 
History;" however; no mention is made of any ear fungus 
and/or infection.  Since the veteran is not competent to 
diagnose that he actually had the claimed conditions during 
service, and since the service medical records, as a whole, 
provide evidence against the veteran's claim, it cannot be 
concluded that there is sufficient evidence showing the 
conditions were actually shown in service.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a) (2004).  The only claim the veteran 
is making that would be included in these provisions is his 
hearing loss claim.  Service connection for sensorineural 
hearing loss may be established based on a legal presumption 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 
3.309; see Under Secretary for Health letter (October 4, 
1995) (It is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.)  There is no competent 
evidence in this case, however, showing that hearing loss was 
manifested within the first post-service year, and the 
veteran does not contend that a diagnosis of hearing loss was 
made during that time period.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  The first mention of an ear condition is on 
a VA Form 10-P-10, Application for Hospital Treatment or 
Domiciliary Care, at the VAMC in Georgia, which is dated 
October 1951 and noted a finding of otitis externa on the 
right ear.  However, actual treatment records could not be 
obtained because records prior to 1966 are not available.  
The veteran states that he developed vertigo and tinnitus in 
the right ear "again" when he was admitted to the VAMC in 
Chamblee, Georgia in 1954 for a hemorrhoid condition; 
however, records from that facility do not mention vertigo, 
tinnitus or any other ear-related treatment.  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The 
veteran alleges that he has had continuous symptoms since at 
least 1951, and he is competent to state that he experienced 
such symptoms as difficulty hearing and dizziness.  However, 
if service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology. Id.  There is no 
such evidence here. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).  

There was treatment for otitis externa in 1951 - which was a 
couple years after the veteran's separation from service.  
There is no medical evidence concerning the claimed 
conditions for nearly 47 years after the veteran's discharge 
from service, and there is no competent evidence of record 
suggesting that his claimed conditions are related to disease 
or injury incurred during service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service, as evidence and the trier 
of fact should consider all of the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts).  

While the veteran states that he has been "treated by 
private physicians for vertigo and tinnitus off and on from 
1957 until the present time," he also states that he cannot 
provide medical records from these doctors because they are 
no longer available.  He tried obtaining records from private 
doctors that treated him in the 1950s and 1960s; however, he 
states that most of them have either retired or destroyed 
their files.  The veteran submitted private treatment records 
from 1990 that show he was diagnosed with Meniere's disease 
34 years previously, with spinning vertigo, chronic hearing 
loss and tinnitus.  He underwent a retrolabyrinthine-
retrosigmoid vestibular nerve section.  However, there is no 
competent medical evidence confirming that his condition was 
diagnosed 34 years previously.  The medical evidence simply 
confirms that the veteran was diagnosed with Meniere's 
disease in 1990-the only reference to a 34-year old 
diagnosis is the veteran's own statement that such a 
diagnosis was given.  Moreover, even if the Board were to 
accept that a diagnosis was rendered at that time, that still 
would have been in approximately 1956 - seven years after 
service.

There is no evidence in the claims file favorable to his 
claim that his disability began in service other than the 
veteran's own statements that he was treated for ear fungus 
in Tienstin, China and that his current hearing loss is 
related.  See Espiritu, 2 Vet. App. at 494 and 38 C.F.R. 
§ 3.159 (2004).  However, the veteran is not shown to be 
competent to link his hearing loss to in-service injury or 
incident.  See Espiritu, 2 Vet. App. at 494.  

Expert medical evidence is necessary to establish the 
etiology of a disability and because the veteran is not 
competent to provide such medical evidence, his own 
statements concerning the etiology of his disability are 
insufficient to demonstrate the in-service incurrence of 
those disabilities.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Because no competent 
medical evidence establishes the veteran's disability or 
symptoms relating thereto originated in-service, the 
veteran's statements as to when his Meniere's disease 
originated are not sufficient.

In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine"; however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
evidence simply does not support the veteran's claim for 
service connection.

Based on a total lack of evidence of an in-service fungus of 
the ear or other ear condition, and with no competent 
evidence that residuals of a fungus of the ear, or otitis 
externa, including Meniere's disease with vertigo, tinnitus 
and hearing loss is related to service, the Board finds that 
the preponderance of the evidence is against this claim.  
Hence, it must be denied.
	



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 ("VCAA"), 
codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002), imposes obligations on VA in terms of its duty 
to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. §5103(a) (West 2002); 38 
C.F.R. §3.159(b)(2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans' Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a January 2001 letter; a January 2003 
SOC sent by the St. Petersburg RO to the veteran; and a 
January 2005 SSOC sent by the St. Petersburg RO to the 
veteran.  Because each fully provided notice of all required 
elements, see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not done in 
this case.  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant in 2005 was not 
given prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to VA's duty to assist, the VCAA requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains service and post-
service VA treatment records.  The veteran has referenced at 
no time outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim that VA has not 
attempted to retrieve.  The Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that have not been obtained.  All appropriate 
efforts were made to obtain additional service medical 
records.

Because there is no competent record evidence suggesting a 
link between the veteran's hearing loss and his service, 
there was no duty to provide a VA exam.  See Wells v. 
Principi, 326 F.3d 1381, 1384 (2003) (holding that proof of 
current disability alone is insufficient to trigger 
Secretary's obligation to provide medical examination).  See 
38 C.F.R. § 3.159(c)(4)(i) (2004).  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2004).  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  An examination or opinion is 
not needed on these claims because there is no competent 
medical evidence establishing that the veteran suffered an 
injury or disease in service.  

Under the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding on the merits 
of the claim.


ORDER

Entitlement to service connection for residuals of a fungus 
of the ear, or otitis externa, including Meniere's disease 
with vertigo, tinnitus and hearing loss is denied.




	                        
____________________________________________
Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


